Clark, P. J.,
This case came up for audit on Feb. 29, 1928, and from the evidence it appears that the assets amounted to $658.50 and that disbursements totaled $445.98, leaving a balance for distribution of $212.57.
*608The balance for distribution was paid into a certificate of deposit in the Second National Bank of Erie, Pa., in the name of Anna E. Hugg, administratrix.
The testimony discloses that there are three minor children of the decedent, each one of whom is entitled to one-third of the balance for distribution. The names of these children are George H. Hafensteiner, aged nineteen; Mary M. Hafensteiner, aged sixteen, and Anna K. Hafensteiner, aged ten, and that they are living with their grandmother, Margaret Keller, residing at No. 2924 Peach Street, Erie, Pa.
There is an Act of Assembly, approved March 19, 1925, P. L. 53, 54, which provides “that where the estate of the minor shall be of the value of $200 or less, the court may, in its discretion, authorize payment or delivery thereof to the natural guardian of the minor or the person by whom the minor is maintained, or to the minor, without the appointment of a guardian by the court or the entry of security.”
And now, to wit, May 9, 1928, it is ordered and decreed that the share of each minor in the instant case, being less than $200, may be paid to the grandmother, Margaret Keller, and her receipt given for each minor’s share.
From Otto Herbst, Erie, Pa.